IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                        ________________________

                              No. 98-20870
                        ________________________



PAULINO ZAVALA,

                                                   Plaintiff-Appellant,

                                 versus

CITY OF HOUSTON, TEXAS,

                                                   Defendant-Appellee.


                        - - - - - - - - - - - -
             Appeal from the Untied States District Court
                  for the Southern District of Texas
                             (H-97-CV-3098)
                        - - - - - - - - - - - -

                           September 14, 1999

                       ON PETITION FOR REHEARING


Before JOLLY and SMITH, Circuit Judges, and SARAH S. VANCE,*
District Judge.

PER CURIAM:

        We treat counsel’s letter of September 14, 1999, as a petition

for rehearing.      The panel opinion contains two minor errors on

pages 2 and 4.      The panel erroneously confused Officer Zavala’s

disciplinary case number (96-1832), with his personnel number

(84155).     Thus, the panel was in error on page 2 of its opinion in


    *
      United States District Judge, Eastern District of Louisiana,
sitting by designation.
stating: “Thus, the City argues that because he can disclose no

information concerning his suspension in case number 84155,. . .”

and on page 4 of its opinion in stating: “A straightforward reading

of the writings in this case leads to a conclusion that each

agreement is limited to a specific waiver of Officer Zavala’s right

to appeal his twenty calendar day disciplinary suspension in a

specific case, number 84155.” In both respects, the opinion should

have referred to number 96-1832 instead of 84155. In this respect,

we amend the panel opinion to reflect these changes.

     In all other respects, the petition for rehearing is

                                                       D E N I E D.